Citation Nr: 0121594	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-03 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
to August 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 1997, a personal hearing was held at the Regional 
Office.  A transcript of this hearing has been associated 
with the claims file.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

Specifically, in his March 1999 Form 9 Appeal, the veteran 
indicated that he possessed additional evidence to refute the 
conclusions made by a VA examiner at the time of his November 
1996 VA examination.  Although the veteran stated that he 
planned to submit such evidence, it does not appear that such 
material has been associated with the claims file.  
Additionally, a January 1994 "Patient Instruction Form" 
indicates that the veteran received emergency treatment at 
Damas Hospital and that lab testing was to be done.  However, 
evidence of such emergency medical treatment and laboratory 
testing at Damas Hospital has not been associated with the 
claims file.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

The Board also notes that the appellant was afforded a VA 
examination in April 2000 to assess the severity of his 
service-connected hepatitis.  Therefore, the Board concludes 
that no further VA examination is necessary at this time.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for hepatitis, 
not already associated with the claims 
file.  Specifically, after securing the 
necessary release, the RO should obtain 
any records which the veteran has 
indicated would refute the conclusions 
drawn by the VA examiner at the time of 
his November 1996 examination, and 
records of the veteran's emergency 
treatment and laboratory testing at Damas 
Hospital.  The veteran's assistance in 
obtaining pertinent records should be 
solicited as needed.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.


2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  It also 
should be determined if additional 
examination is indicated.  If so, it 
should be scheduled.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


